DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeo [WO 2017057760], see attached machine translation.
Claim 1, Takeo discloses a current lead assembly for a superconducting magnet, comprising: a vacuum chamber [7] having a through hole [located at plate 14]; a current lead contact [9] sealably [via plate 14 18 and bellows 16] penetrating the vacuum chamber via the through hole [figure 2], the current lead contact having a first end [19] outside the vacuum chamber [7] and a second end [9] inside the vacuum chamber [7; figure 2]; a vacuum boundary wall [14] between the vacuum chamber [7] and the current lead contact [9/19]; at least one superconducting magnet [1] arranged inside of the vacuum chamber [7; figure 1] and having a magnet lead; at least one internal lead having one end coupled to the magnet lead and another end coupled to the second end of the current lead contact [9 consist of a connecting portion attached to 14 and a wire extending to the coil 1, the internal lead is the wire connecting the connector of plate 14 to the lead of coil 1]; and a vacuum cap [58] removably disposed on an outer surface of the vacuum chamber [7] to sealingly encompass therein the first end [19] of the current lead contact [9/19] during a first state of operation [figure 5], the first end of the current lead contact [19/20] arranged to contact a power supply [not show, via additional leads 29] during a second state of operation, wherein the contact occurs at ambient temperature, exterior the vacuum chamber upon removal of the vacuum cap [figure 1].
	Claim 2, Takeo discloses the current lead assembly of claim 1, wherein the vacuum cap is removably disposed on the outer surface of the vacuum chamber upon completion of a magnet ramp operation [figure 2].
Claim 4, Takeo discloses the current lead assembly of claim 1, wherein the vacuum cap [58] is removably disposed on the outer surface of the vacuum chamber [7] to minimize heat conduction to the magnet lead from an ambient environment [the cover protects the ends of the leads from the environment, lines 1138-1146].
Claims 12-15 a method of fabricating a current lead assembly for a superconducting magnet is inherent in the product structure of claims 1, 2 and 4 as outlined by Takeo above.

Allowable Subject Matter
Claims 16-20 allowed.
Claims 3 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16, the prior art of record does not teach nor suggest in the claimed combination a magnetic resonance imaging (MRI) system, comprising: at least one superconducting magnet that generates a magnetic field comprising a plurality of magnetic field gradients, the at least one superconducting magnet having a magnet lead and arranged inside of a vacuum chamber enclosing a vacuum space and comprising a through hole; a current lead contact sealably penetrating the vacuum chamber via the through hole, the current lead contact have a first end outside the vacuum chamber and a second end inside the vacuum chamber; a reentrant concentric tube assembly providing a vacuum boundary between the vacuum chamber and the current lead contact; at least one internal lead having one end coupled to the magnet lead and another end coupled to the second end of the current lead contact; and a vacuum cap removably disposed on an outer surface of the vacuum chamber to sealingly encompass therein the first end of the current lead contact during a first state of operation, the first end of the current lead contact arranged to contact a power supply during a second state of operation, wherein the contact occurs at ambient temperature, exterior the vacuum chamber upon removal of the vacuum cap.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nemoto [US-20040239462-A1] discloses a detachable current lead but it is not removable and covered during a second operational stage.
KAWASHIMA [US-20110130293-A1] and Eguchi [US-20160233011-A1] disclose a fixed current lead, but it is not removable and covered during a second operational stage.
Mine [US-20140028316-A1] and LVOVSKY [US-20160187439-A1] disclose a retractable current lead, but it is not removable and covered during a second operational stage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837